Citation Nr: 9923544	
Decision Date: 08/19/99    Archive Date: 08/26/99

DOCKET NO.  98-11 766	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased evaluation for weakness of 
the left upper extremity secondary to multiple sclerosis, 
currently rated as 50 percent disabling.

2.  Entitlement to an increased evaluation for weakness of 
the right upper extremity secondary to multiple sclerosis, 
currently rated as 40 percent disabling.

3.  Entitlement to an increased evaluation for a neurogenic 
bladder secondary to multiple sclerosis, currently rated as 
30 percent disabling.

4.  Entitlement to a compensable evaluation for a bowel 
condition secondary to multiple sclerosis.

5.  Entitlement to special monthly compensation for loss of 
use of the upper extremities secondary to multiple sclerosis.

6.  Entitlement to special monthly compensation based on the 
need for aid and attendance on account of the need for a 
higher level of care secondary to multiple sclerosis.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

Patrick J. Costello, Counsel


INTRODUCTION

The veteran had active military service from March 1961 to 
March 1964.

This matter came before the Board of Veterans' Appeals 
(hereinafter the Board) on appeal from an April 1998 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO), in North Little Rock, Arkansas.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
agency of original jurisdiction.

2.  Medical examination reports do not show that the 
veteran's upper extremities are paralyzed.

3.  However, as a result of the veteran's service-connected 
multiple sclerosis, the remaining effective function of the 
upper extremities would be equally well served by an 
amputation stump at the site of election with use of a 
suitable prosthetic appliance.

4.  The veteran is not blind, nearly blind, or a patient in a 
nursing home.  However, he does require regular personal 
assistance from others in performing the activities of daily 
living and to protect himself from hazards or dangers 
incident to his daily environment.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 50 percent 
for weakness of the left upper extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 8511 (1998).

2.  The criteria for an evaluation in excess of 40 percent 
for weakness of the right upper extremity have not been met.  
38 U.S.C.A. §§ 1155, 5107(a) (West 1991 & Supp. 1998); 
38 C.F.R. §§ 3.321(b)(1), 4.1, 4.2, 4.7, 4.10, Part 4, 
Diagnostic Code 8511 (1998).

3.  The criteria for an award of special monthly compensation 
for loss of use of the upper extremities have been met.  38 
U.S.C.A. §§ 1114(k), 5107(a) (West 1991 & Supp. 1998); 38 
C.F.R. §§ 3.350, 4.63 (1998).

4.  The criteria for an award of special monthly pension 
based on the need for aid and attendance of another person 
have been met.  38 U.S.C.A. §§ 1502, 1521, 5107 (West 1991 & 
Supp. 1998); 38 C.F.R. §§ 3.351, 3.352 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Evaluation

The veteran has multiple sclerosis that has affected both his 
upper and lower extremities.  He has been assigned a 100 
percent disability rating for loss of use of both feet.  An 
assignment of a 40 percent rating for his right upper 
extremity and a 50 percent evaluation for the left upper 
extremity have also been allocated.  The veteran contends 
that the ratings that have been assigned for his upper 
extremities are low and that he should receive higher ratings 
therefor.

In accordance with 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998), Murphy v. Derwinski, 1 Vet. App. 78 (1990), and 
Shipwash v. Brown, 8 Vet. App. 218 (1995), the appellant has 
presented a well-grounded claim.  The facts relevant to this 
appeal have been properly developed and the obligation of the 
VA to assist the veteran in the development of his claim has 
been satisfied.  Id.

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991 & Supp. 1998); 
38 C.F.R. Part 4 (1998).  Separate rating codes identify the 
various disabilities.  38 C.F.R. Part 4 (1998).  In 
determining the current level of impairment, the disability 
must be considered in the context of the whole-recorded 
history, including service medical records.  38 C.F.R. 
§§ 4.2, 4.41 (1998).  

"The regulations do not give past medical reports precedent 
over current findings."  Francisco v. Brown, 7 Vet. App. 55, 
58 (1994).  While the evaluation of a service-connected 
disability requires a review of the appellant's medical 
history with regard to that disorder, the United States Court 
of Appeals for Veterans Claims, formerly known as the United 
States Court of Veterans Appeals, and hereinafter the Court, 
has held that, where entitlement to compensation has already 
been established, and an increased in the disability rating 
is at issue, the present level of disability is of primary 
concern.  Ibid; Peyton v. Derwinski, 1 Vet. App. 282 (1991); 
38 C.F.R. §§ 4.1, 4.2 (1998).  An evaluation of the level of 
disability present also includes consideration of the 
functional impairment of the veteran's ability to engage in 
ordinary activities, including employment, and the effect of 
pain on the functional abilities.  38 C.F.R. §§ 4.10, 4.40, 
4.45, and 4.59 (1998).

The Board notes from the outset that the veteran's right 
upper extremity is his minor, or nondominate, arm, and the 
left upper extremity is his major, or dominate, arm.  Both 
upper extremities have been rated pursuant to the rating 
criteria found at 38 C.F.R. Part 4, Diagnostic Code 8511 
(1998).  For a minor upper extremity, a 20 percent evaluation 
may be assigned for mild incomplete paralysis of the middle 
radicular nerve group of the minor upper extremity.  Where 
there is moderate incomplete paralysis, a 30 percent 
evaluation will be awarded.  A 40 percent evaluation requires 
severe incomplete paralysis.  If there is complete paralysis 
with adduction, abduction and rotation of the arm, flexion of 
the elbow, and extension of the wrist lost or severely 
affected, a 60 percent evaluation was be assigned.  

For a major upper extremity, a 20 percent evaluation may be 
assigned for mild incomplete paralysis of the middle 
radicular nerve group of the minor upper extremity.  Where 
there is moderate incomplete paralysis, a 30 percent 
evaluation will be awarded.  A 50 percent evaluation requires 
severe incomplete paralysis.  If there is complete paralysis 
with adduction, abduction and rotation of the arm, flexion of 
the elbow, and extension of the wrist lost or severely 
affected, a 70 percent evaluation was be assigned.

The term "incomplete paralysis" indicates a degree of lost 
or impaired function which is substantially less than that 
which results from complete paralysis of these nerve groups, 
whether the less than total paralysis is due to the varied 
level of the nerve lesion or to partial nerve regeneration.  
38 C.F.R. § 4.124a (1998).

The claims folder contains two neurological examinations of 
the veteran that were conducted in February and June 1998.  
Upon completion of the first examination, the examiner wrote:

	. . . Motor:  this man has weakness 
of both upper extremities with 
approximately 60% normal strength 
proximally, and 30% normal strength 
distally.  In the lower extremities, he 
has 0% normal strength proximally, and 
10% normal strength distally.  He has 
significant loss of coordination of the 
use of both hands.  Sensory:  
proprioception is decreased in both lower 
extremities.  He has decreased pinprick 
and touch sensation in both lower 
extremities to a level approximately T12.  
He has a patchy loss of pinprick 
sensation in the upper extremities.  
Reflexes:  biceps tendon jerks are 2+ and 
symmetrical.  Triceps, patellar, and 
Achilles tendon jerks are 3+ and 
symmetrical.  Plantar response is neutral 
bilaterally.

A diagnosis of quadriparesis with weakness of the upper 
extremities and complete loss of use of the lower 
extremities.  

The second examination produced the following results:

NEUROLOGICAL EXAMINATION:  This was 
limited to the upper extremities.  Motor 
shows this man has weakness of both upper 
extremities with approximately 60% normal 
strength proximally and 30% normal 
strength strength distally.  He has 
significant loss of coordination in the 
use of both hands, although he is able to 
reach out and take objects from the 
examiner with his hands.  Sensory shows 
sensation of the upper extremities is 
normal.

Neurological examination is otherwise 
unchanged since February 18, 1998.

Two examinations, accomplished for the purposes of 
determining whether the veteran rated additional special 
monthly compensation, mirrored these two neurological 
examinations.  In neither examination did the doctors report 
that the veteran's upper extremities were paralyzed and 
nonfunctioning.

In determining whether an increased evaluation is warranted, 
the VA must determine whether the evidence supports the claim 
or is in relative equipoise, with the veteran prevailing in 
either event, or whether the preponderance of the evidence is 
against the claim, in which case an increased rating must be 
denied.  38 U.S.C.A. § 5107 (West 1991 & Supp. 1998); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  It is true that the 
veteran suffers from weakness, decreased grip, loss of 
dexterity, numbness, and use of the upper extremities.  There 
is decreased sensation in both the left and right arm.  
Moreover, the Board admits that the veteran is severely 
impaired in both arms.  However, there is no evidence of 
record that would indicate that the veteran suffers from 
paralysis in either arm.  There is still some functional use 
with either arm even though it is limited.  Therefore, it is 
the conclusion of the Board that evidence has not been 
presented that would substantiate an increased evaluation for 
either extremity, and the veteran's claim is denied.

II.  Loss of Use

In accordance with 38 U.S.C.A. § 5107 (West 1991 & Supp. 
1998), and Murphy v. Derwinski, 1 Vet. App. 78 (1990), the 
appellant has presented a well-grounded claim.  The facts 
relevant to this appeal have been properly developed and the 
obligation of the VA to assist the veteran in the development 
of his claim has been satisfied.  Id.  

The criteria for entitlement to additional monthly 
compensation for loss of use of a foot are set forth in the 
provisions of 38 U.S.C.A. § 1114(k) (West 1991 and Supp. 
1998); 38 C.F.R. § 3.350 (1998).  The term "loss of use" is 
defined by regulation as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election with 
use of suitable prosthetic appliance.  The determination is 
to be made on the basis of the actual remaining function, 
whether the acts of grasping, manipulation, etcetera, could 
be accomplished equally well by an amputation stump with 
prosthesis.  38 C.F.R. §§ 3.350(a)(2), 4.63 (1998).

The most recent evidence regarding the veteran's disabilities 
of the upper extremities is somewhat ambiguous regarding the 
veteran's remaining function in the arms and hands.  
Information provided by the veteran indicates that the 
veteran can not propel himself in his wheelchair via his 
arms.  There is some indication from the claims folder that 
dextrous or fine movements of the hands and arms is not 
possible.  Yet, the record also notes that the veteran is 
able to feed himself through the use of specially adapted 
utensils.  

In the Board's view, there seems to be some question as to 
how to assess the remaining use of the upper extremities.  
However, the Board believes that the evidence is evenly 
balanced regarding whether the veteran's remaining function 
of upper extremities is such that he would be equally well 
served by an amputation stump with prosthesis.  In evaluating 
the veteran's claim, if the evidence supports the claim or is 
in relative equipoise, the veteran prevails; only if a fair 
preponderance of the evidence is against the claim is the 
claim denied.  Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  Consequently, since the evidence is in equipoise, 
entitlement to special monthly compensation on account of 
loss of use of the upper extremities is established.

III.  Aid and Attendance

The veteran contends that he is entitled to special monthly 
pension based on the need for aid and attendance of another 
person.  Relevant regulations provide that when an otherwise 
eligible veteran is in need of the regular aid and attendance 
of another person, an increased rate of pension is payable. 
38 U.S.C.A. § 1521(d) (West 1991).  The law and regulations 
provide that, for pension purposes, a person shall be 
considered in need of regular aid and attendance if such a 
person is:

(1)  a patient in a nursing home on 
account of mental or physical incapacity; 
or

(2)  helpless or blind, or so nearly 
helpless or blind as to need or require 
the regular aid and attendance of another 
person.   38 U.S.C.A. § 1502(b) (West 
1991 & Supp. 1998); 38 C.F.R. §  3.351(c) 
(1998).  

Determinations as to the need for aid and attendance are 
factual in nature and must be based upon the actual 
requirements for personal assistance from others.  In making 
such determinations, consideration is given to such 
conditions as the:

(1)  Inability of the claimant to dress 
or undress him or herself or to keep him 
or herself ordinarily clean and 
presentable; 

(2)  Frequent need of adjustment of any 
special prosthetic or orthopaedic 
appliances which by reason of the 
particular disability cannot be done 
without assistance; 

(3)  Inability of the claimant to feed 
him or herself through loss of 
coordination of upper extremities or 
through extreme weakness; 

(4)  Inability to attend to the wants of 
nature; or 

(5)  Incapacity, either physical or 
mental, that requires care or assistance 
on a regular basis to protect the 
claimant from hazards or dangers incident 
to his or her daily environment.

It is not required however that all of the disabling 
conditions enumerated be present before a favorable rating 
may be made.  The particular personal functions which the 
claimant is unable to perform should be considered in 
connection with his or her condition as a whole, and the need 
for aid and attendance must be regular, not that there be a 
constant need.  38 C.F.R. § 3.352(a) (1998).

An individual who is bedridden shall also be considered to 
require regular aid and attendance.  "Bedridden" 
constitutes a condition that through its essential character 
actually requires that an individual remain in bed.  The fact 
that a claimant has voluntarily taken to bed or that a 
physician has prescribed bed-rest for a lesser or greater 
portion of the day to promote convalescence or cure will not 
suffice.  Id.   

The veteran has asserted that his various disabilities 
preclude him from walking or carrying out basic daily 
activities without assistance from another person.  He 
contends that he should receive aid and attendance in 
addition to receiving housebound special monthly 
compensation.  In the claims folder there are two VA Forms 
21-2640, Examination for Housebound Status or Permanent Need 
for Regular Aid and Attendance.  One is undated and the other 
is dated February 18, 1998.  On the first form, the examiner 
certified that the:

Veteran requires the daily personal 
health care services of a skilled 
provider without which the veteran would 
require hospital, nursing home or other 
institutional care. 

The second form indicated the following:

Attend to wants of nature:		Yes

....

Walk unassisted:			No
Dress/undress self:			No
Keep self clean:			No
Able to protect self from
  hazards or dangers:			No

When the veteran was questioned during the neurological 
examinations of February and June 1998 concerning his daily 
activities, the examiners wrote that the veteran was confined 
to a motorized wheelchair and that he left his home perhaps 
once a week, but with some difficulty.  Although he claimed 
that he was able to dress himself, after further conversation 
with his family, it was concluded that he was able to assist 
in his dressing, but that his wife did the majority of the 
work.  All parties concluded that the veteran was unable to 
bath or shower himself without another person's assistance.  
With respect to the veteran's ability to attend to the wants 
of nature, there was some ambiguity concerning this point.  

After a careful review of the evidence of record, it is the 
decision of the Board that the veteran is entitled to special 
monthly pension benefits based on the need for regular aid 
and attendance.  The medical evidence does not indicate that 
he meets the criteria outlined in 38 C.F.R. § 3.351 (1998).  
The record does not show that the veteran is blind, 
hospitalized, or mentally incapacitated.  However, the 
records do show that the veteran is very seriously physically 
disabled.  Although he is able to feed himself with specially 
adapted utensils, he must depend on another person to prepare 
and serve all of his meals.  He is unable to shave or bathe 
himself, and there is some doubt as to whether he can attend 
to all of the needs of nature by himself.  He cannot ambulate 
and must depend on a motorized wheelchair in order to 
navigate.  Most telling to the Board is the fact that two VA 
physicians have specifically written that the veteran is 
unable, in their opinion, to take care of his daily self-care 
activities.  Therefore, the Board concludes that the veteran 
is entitled to special monthly pension based on the need for 
regular aid and attendance.


ORDER

1.  Entitlement to an increased evaluation for weakness of 
the left upper extremity secondary to multiple sclerosis is 
denied.

2.  Entitlement to an increased evaluation for weakness of 
the right upper extremity secondary to multiple sclerosis is 
denied.

3.  Entitlement to special monthly compensation for loss of 
use of the upper extremities secondary to multiple sclerosis 
is granted, subject to the laws and regulations governing the 
award of monetary benefits.

4.  Entitlement to special monthly compensation based on the 
need for aid and attendance on account of the need for a 
higher level of care secondary to multiple sclerosis is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.


REMAND

The veteran has also requested an increased evaluation for 
his service-connected bowel condition and neurogenic bladder.  
Both conditions are a result of his multiple sclerosis.  A 
review of the claims folder indicates that the veteran has 
been examined repeatedly by a neurologist over the past three 
years.  However, he has not been seen by either a urologist 
or gastroenterologist with respect to these two conditions.  
The Board believes that such examinations would more clearly 
illustrate to the Board the symptoms and manifestations he is 
now suffering therefrom as a result of his bladder and bowel 
disabilities, and would allow the Board to better assign a 
disability rating.  

Accordingly, this case is REMANDED to the RO for the 
following action:

1.  The appellant should be afforded an 
examination by a board of doctors, 
composed of a urologist and a 
gastroenterologist, to determine the 
nature and extent of the veteran's 
service-connected bladder and bowel 
disabilities.  The report of examination 
should include a detailed account of all 
manifestations and symptoms of the 
service-connected disorders found to be 
present.  The examining physicians should 
provide complete rationales for all 
conclusions reached.  

The examination should include any 
diagnostic tests or procedures, including 
uroflowmetry, that are deemed necessary 
for an accurate assessment.  The examiner 
should comment on whether the veteran has 
sphincter control, urinary control, 
leakage of any kind, the use of a 
catheter, etcetera.  The examiners should 
review the results of any testing prior 
to completion of the report.  The results 
proffered by the examiners must reference 
the complete claims folders and any 
inconsistent past diagnoses given.  Also, 
it is requested that the results of the 
examinations be typed or otherwise 
recorded in a legible manner for review 
purposes. 

2.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report.  If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, the report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1998) ("if the [examination] report 
does not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  Green v. Derwinski, 1 Vet. 
App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

The veteran is put on notice that he has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  Following completion of the 
requested development, the veteran's claim should be 
readjudicated.  If the decision remains unfavorable, the 
veteran and his accredited representative should be given a 
supplemental statement of the case and allowed sufficient 
time for a response.  Thereafter, the claim should be 
returned to the Board for further consideration.

No action is required of the veteran until he is contacted by 
the regional office.  The purpose of this REMAND is to ensure 
due process and to obtain additional clarifying medical 
evidence.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	JACK W. BLASINGAME
	Member, Board of Veterans' Appeals






  A person will be considered blind or nearly blind if they have corrected visual acuity of 5/200 or less in 
both eyes or concentric contraction of the visual field to 5 degrees or less.  

